744 So. 2d 1042 (1999)
Victor JOHNSON, Petitioner,
v.
Michael MOORE, et al., Respondents.
No. 99-2093.
District Court of Appeal of Florida, Fourth District.
August 18, 1999.
Rehearing Denied October 7, 1999.
*1043 Victor Johnson, Belle Glade, pro se.
No response required for respondents.
PER CURIAM.
Victor Johnson filed a petition for writ of habeas corpus which alleges that his appellate counsel rendered ineffective assistance in connection with his direct appeal. In that appeal, counsel filed a motion to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), certifying that there were no arguable issues for reversal of either the conviction or the probation revocation that resulted from Johnson's plea agreement with the state. Johnson was given the opportunity to file his own brief identifying any matter that he felt this court should address, but he did not do so. This court then conducted its own independent review of the record, and after finding no basis for reversal, dismissed the appeal.
Because the Anders procedure gave Johnson the opportunity to make any argument that he believed his attorney should have raised, he cannot now seek relief by alleging ineffective assistance. Such allegations cannot be used to obtain additional appeals of issues that could have been raised on direct appeal. See Mills v. Dugger, 574 So. 2d 63, 65 (Fla.1990).
PETITION DENIED.
WARNER, C.J., SHAHOOD and HAZOURI, JJ., concur.